Citation Nr: 0120337	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-19 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than June 1999 for 
entitlement to reinstatement of VA death benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1944 to May 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a VA decision in July 2000 that determined the appellant 
was entitled to reinstatement of VA death benefits, effective 
from June 1999, and awarded her DIC (dependency and indemnity 
compensation), effective from July 1, 1999.  The appellant 
and her daughter testified at a video conference before the 
undersigned in June 2001, and a Veterans Benefits Counselor 
from VA represented her at this hearing.



FINDINGS OF FACT

1.  The appellant was awarded VA death compensation based on 
the death of the veteran in September 1946 and those benefits 
were terminated in November 1953 upon her remarriage or 
second marriage at that time.

2.  In June 2000, the appellant's claim for reinstatement of 
VA death benefits based on the termination of her second 
marriage on his death in January 1997 was received.

3.  A letter dated in November 1999 from the appellant to VA 
requesting reinstatement of VA death benefits was submitted 
with her June 2000 claim.

4.  The evidence is in equipoise as to whether or not VA 
received the original November 1999 letter of the appellant 
at that time and then misplaced it.


CONCLUSION OF LAW

The criteria for an earlier effective date of November 1998 
for entitlement to reinstatement of VA death benefits and 
payment of DIC, effective from December 1, 1998, are met.  
38 U.S.C.A. §§ 5107, 5110, 5111 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.55, 3.114, 3.155, 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The salient procedural history of the appellant's 
reinstatement claim for VA death benefits may be briefly 
summarized.  The evidence of record reveals that the 
appellant was awarded death compensation based on the death 
of the veteran in September 1946 that was terminated upon her 
second marriage or remarriage in November 1953.

In June 2000, a claim from the appellant for reinstatement of 
VA death benefits based on the termination of her second 
marriage on the death of her second husband in January 1997 
was received by VA.  With the June 2000 claim there was a 
copy of a letter dated in November 1999 from the appellant 
addressed to VA requesting reinstatement of VA death benefits 
based on the death of her second husband.

The appellant and her daughter testified before the 
undersigned at a video conference in June 2001.  The 
testimony was to the effect the appellant had made a 
telephone call to VA in November 1999 to request 
reinstatement of VA death benefits and that her daughter 
subsequently submitted a written claim for those benefits on 
behalf of her mother in November 1999.  The testimony was to 
the effect that the appellant had made a telephone call to VA 
in 1997 after the death of her second husband and that she 
was told she was not entitled to reinstatement of VA death 
benefits based on the death of her second husband.  The 
testimony was also to the effect that various telephone calls 
were made to VA after November 1999 by the appellant's 
daughter and that she was told the veteran's claims folder 
was in archives.

A copy of the November 1999 letter from the appellant to VA 
written by the appellant's daughter-- previously of record-- 
was received in June 2001 a few days after the video 
conference.  The copy received in June 2000 was unsigned and 
the copy received in June 2001 was signed.

A review of the records shows that the veteran's claims 
folder was obtained by the RO from a federal records center 
in June 2000.

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5103A, and 5126, and codified as amended at 5102, 
5103, 5106 and 5107 (Supp. 2001)) redefined VA's duty to 
assist a claimant in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the appellant's claim for reinstatement of VA death 
benefits.  There is no identified evidence not accounted for 
and in a May 2001 letter the RO notified the appellant of the 
evidence needed to successfully prove her claim and offered 
to assist her in obtaining any relevant evidence.  The 
appellant has been provided with a statement of the case that 
discusses the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notifies 
her of the evidence needed to prevail on her claim.  Under 
the circumstances, the Board finds that the appellant has 
been provided with adequate notice of the evidence needed to 
successfully prove her claim and that there is no prejudice 
to her by appellate consideration of this claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to her in the development of the claim 
as required by the VCAA.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further assistance to the appellant is 
required to fulfill VA's duty to assist her in the 
development of the claim.  

Except as otherwise provided, the effective date of an award 
of DIC or death compensation will be in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  The effective date of the 
award of benefits to a surviving spouse based upon a 
termination of a remarriage by death shall be the date of 
death, if an application therefor is received within one year 
from such termination.  38 U.S.C.A. § 5110(a) and (l) (West 
1991); 38 C.F.R. § 3.400(v)(3) (2000).

Notwithstanding the provisions of 38 U.S.C.A. § 5110, payment 
of monetary benefits based on an award of DIC may not be made 
to an individual for any period before the first day of the 
calendar month following the month in which the award became 
effective as provided under section 38 U.S.C.A. § 5110 or 
such other provision of law.  38 U.S.C.A. § 5111 (West 1991).

On or after October 1, 1998, remarriage of a surviving spouse 
terminated by death will not bar the furnishing of DIC.  
38 C.F.R. § 3.55(a)(3) (2000).

If a claim is reviewed at the request of the claimant more 
than one year after the effective date of a change in the law 
or VA issue, benefits may be authorized for a period of one 
year prior to the date of receipt of such request.  
38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114(a)(2) 
(2000).

The question for the Board to decide in this case is whether 
VA received a claim from the appellant for reinstatement of 
VA death benefits prior to June 2000.  The overall 
correspondence in the record does not show receipt of a claim 
from the appellant for such benefits prior to June 2000.  The 
correspondence of record, however, does included a letter 
dated in November 1999 from the appellant to the RO 
requesting reinstatement of VA death benefits based on the 
death of her second husband in January 1997.  While this 
latter correspondence was not date stamped as received prior 
to June 2000, the testimony of the appellant and her daughter 
at the video conference in 2001 is to the effect that this 
November 1999 letter was sent to VA at that time.  The 
testimony at the video conference was also to the effect that 
the appellant had made a telephoned call to VA in 1997 after 
the death of her second husband and being told that she was 
not eligible for reinstatement of VA death benefits based on 
the death of her second husband.  That reported information 
is consistent with the law at that time and tends to indicate 
that the appellant made such a call.

The Omnibus Budget Reconciliation Act of 1990, Pub. L. 101-
508, deleted 38 U.S.C.A. § 103(d)(2) and (d)(3).  The effect 
of this change was to eliminate VA's authority, effective 
November 1, 1990, to reinstate entitlement to death benefits 
for a surviving spouse who had remarried after the veteran's 
death unless the marriage was void or annulled.  Section 8207 
of the Transportation Equity Act for the 21st Century, Pub. 
L. 105-178, amended 38 U.S.C.A. § 1311, effective October 1, 
1998, to reinstate eligibility for only DIC to a surviving 
spouse of a veteran whose remarriage is terminated by death.

The testimony at the video conference was to the effect that 
the appellant's daughter had made telephone calls to VA after 
November 1999 to request reinstatement of the appellant's 
death benefits on behalf of her mother and of being told the 
veteran's claims folder was in archives.  This testimony is 
consistent with the evidence of record that shows the 
veteran's claims folder was obtained from a federal record 
center in June 2000.

After consideration of all the evidence, including the 
testimony at the video conference in June 2001, the Board 
finds that it is in equipoise on the question as to whether 
or not VA received the November 1999 letter of the appellant 
at that time and then misplaced it.  Whether signed or 
unsigned, the November 1999 letter constitutes a claim for 
reinstatement of VA death benefits with the unsigned letter 
being considered an informal claim for such benefits based on 
the provisions of 38 C.F.R. § 3.155.  Under the 
circumstances, the appellant prevails on her claim for an 
effective date earlier than June 1999 for reinstatement of VA 
death benefits with application of the benefit of the doubt 
doctrine.  38 U.S.C.A. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Hence, she is entitled to the award of DIC 
payments, effective from December 1, 1998, based on receipt 
of the claim for reinstatement of death benefits in November 
1999 and application of the provisions of 38 U.S.C.A. 
§§ 5510(g) and 5111; 38 C.F.R. § 3.114(a)(2); and the other 
above-noted statutes and regulations.



ORDER

An earlier effective date of December 1, 1998, is granted for 
the award of DIC, subject to the controlling laws and 
regulations governing monetary disbursements.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

